   Case 3:21-cv-02130-E              Document 1-1 Filed 09/07/21           Page 1 of 27 PageID 5
EXHIBIT
   A
                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                         __________________________________________________

  IBSA HASSAN,

            Plaintiff,

  V.                                                         CIVIL ACTION NO. _________________

  RONALD MILLER, JR., FEDEX
  CUSTOM CRITICAL, INC. AND EXAM
  TRANSPORT & CO., LLC

            Defendant.


                         INDEX OF STATE COURT RECORD AND APPENDIX
                                   IN SUPPORT OF REMOVAL


       1.                    Plaintiff’s Original Petition                             08-09-2021

       2.                    Jury Demand                                               08-09-2021

       2.                    Citation Issued -Ronald Miller, Jr.                       08-09-2021

       3.                    Citation Issued on FedEx Custom Critical Inc.             08-09-2021

       4.                    Citation Issued on Exam Transport & Co., Inc.             08-09-2021

       5.                    Plaintiff’s First Amended Original Petition               08-18-2021

       6.                    Docket Sheet                                              09-07-2021




  Index of State Court Record and Appendix in Support of Removal                                  Solo
 From: Brenda Rodriguez                Fax: 18173693328     To:                  Fax: (888) 325-8127            Page: 3 of 9    08/10/2021 3:53 PM   FILED
 V   ..... I I   l-,.,Jl-1'\.V l-
                                                                                                                                        8/9/2021 9:30 AM
                                                                                                                                          FELICIA PITRE
                               Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21                          Page 2 of 27      PageID 6 DISTRICT      CLERK
3 CIT ESERVE                                                                                                                         DALLAS CO., TEXAS
                                                                                                                                 Stephanie Clark DEPUTY

                                                                       DC-21-10441
                                                             CAUSE NO. _______

                          IBSA HASSAN;                                       §                         IN THE DISTRICT COURT OF
                                                                             §
                                       Plaintiff,                            §
                                                                             §
                          vs.                                                §                           DALLAS COUNTY, TEXAS

                          RONALD MILLER, JR.; FEDEX                          §
                          CUSTOM CRITICAL, INC.; AND EXAM                    §
                          TRANSPORT & CO LLC;                                §                          116th
                                                                             §
                                       Defendants.                           §                         __ JUDICIAL DISTRICT

                                                            PLAINTIFF'S ORIGINAL PETITION

                                          Plaintiff lbsa Hassan files Plaintiffs Original Petition complaining of

                               Defendants Ronald Miller, Jr., FedEx Custom Critical, Inc. ("FedEx"), and Exam

                               Transport & Co LLC ("Exam Transport").

                                                             I. DISCOVERY CONTROL PLAN

                                          Discovery is intended to be conducted under Level 3 pursuant to Rule 190

                               of the TEXAS RULES OF CIVIL PROCEDURE.

                                                          II. RULE 47 PLEADING REQUIREMENTS

                                          As required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiffs

                                    counsel states that the damages sought are in an amount within the

                                jurisdictional limits of this Court. As required by Rule 47(c), Texas Rules of Civil

                                    Procedure, Plaintiffs counsel states that Plaintiff seeks monetary relief of over

                                    $250,000.00, but not more than $1,000,000. The amount of monetary relief

                                    actually awarded, however, will ultimately be determined by a jury. Plaintiff also

                                    seeks pre-judgment and post-judgment interest at the highest legal rate.




                               PLAINTIFF'S ORIGINAL PETITION - Page 1
Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21   Page 3 of 27 PageID 7
Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21   Page 4 of 27 PageID 8
Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21   Page 5 of 27 PageID 9
Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21   Page 6 of 27 PageID 10
Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21   Page 7 of 27 PageID 11
Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21   Page 8 of 27 PageID 12
Case 3:21-cv-02130-E Document 1-18%“447
                                   Filed 09/07/21                             Page 9 of 27 PageID 13


                                                70: ‘5
                                           FELICIA PITRE
                               DALLAS COUNTY DISTRICT CLERK

                                        NINA MOUNTIQUE
                                           CHIEF DEPUTY




                               CAUSE NO. DC-21-10441



                                         IBSA HASSAN

                                                   VS.

                                  RONALD MILLER, et                  a|




                                    116th District Court




                       ENTER DEMAND FOR .IURY
                            JURY FEE PAID BY: PLAINTIFF

                                       FEE PAID: 40.00




                 600   COMMERCE STREET DALLAS, TEXAS 75202 (214) 653-7261
                        FAX (214)653 -7781 E-mail: Felicia.Pitre@da11ascounty.org
                        Web site: http://www.da11ascounty.org/distclerk/index.html
                           Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21                        Page 10 of 27 PageID 14



FORM N0. 353-3 - CITATION                                                                                                       ESERVE
THE STATE OF TEXAS
To:      RONALD MILLER, JR.                                                                                                   CITATION
         16175 SOUTHEAST 49TH STREET ROAD
         OCKLAWAHA FL 32179
GREETINGS:                                                                                                                    DC-2l-10441
You have been    sued. You may employ an attorney. If you or your attorney do not ﬁle a written
answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the
                                                                                                                              IBSA HASSAN
expiration of twenty days aﬁer you were served this citation and petition, a default judgment may be taken                          vs.
against you. In addition to ﬁling a written answer with the clerk, you may be required to make initial                   RONALD MILLER, et al
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days
after you ﬁle your answer with the clerk. Find out more at TexasLawHelp.org. Your answer should be
addressed to the clerk of the 116th District Court at 600 Commerce Street, Ste. 101, Dallas, Texas 75202.                    ISSUED THIS
                                                                                                                       12th day of August, 2021
Said Plaintiff being   IBSA HASSAN

Filed in said Court 9th day of August, 2021 against                                                                          FELICIA PITRE
                                                                                                                          Clerk District Courts,
RONALD MILLER, JR., FEDEX CUSTOM CRITICAL, INC. AND EXAM TRANSPORT & CO                                                   Dallas County, Texas
LLC
For Suit, said suit being numbered DC-21-10441, the nature of which demand is as follows:
                                                                                                                     By; KARI MALONE, Deputy
Suit on MOTOR VEHICLE ACCIDENT etc. as shown on said petition, a copy of which accompanies
this citation.   If this citation is not served, it shall be returned unexecuted.
                                                                                                                         Attorney for Plaintiff
                                                                                                                       VICTOR R RODRIGUEZ
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                      WITHERITE LAW GROUP PLLC
Given under my hand and the Seal of said Court at ofﬁce this 12th day of August, 2021.                             901 W VICKERY BLVD STE 900
                                                                                                                       FORT WORTH TX 76104
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                                  817-263-4466
                                                                                                   WWW
                                                                                           33in“: 31%              victor.r0driguez@witheritelaw.com
                                             Allixjao                                     §§f s i ('39?
                            By
                                   KARI MALONE
                                                                             ,   Deputy   58g   ' ‘ Sf
                                                                                                     g:     g          DALLAS- COUNTY
                                                                                          3.12":
                                                                                          5  ’1
                                                                                            3.9):
                                                                                                    t
                                                                                                  -"'¢'§                 SERVICE FEES
                                                                                                        S
                                                                                                   MIN“                      HOT PAID
                                 Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21                                                Page 11 of 27 PageID 15



                                                                             OFFICER'S RETURN
Case No.   :   DC-21-10441

Court No.1 16th District Court

Style: IBSA HASSAN
vs.

RONALD MILLER,         et   a1


Came to hand on the                             day of                       ,   20             ,   at                 o'clock         .M. Executed at

within the County of                                         at                  o'clock                 .M. on the                   day of

20                     ,   by delivering to the within named



each in person, a true copy      of this Citation together with the accompanying copy of this pleading, having ﬁrst endorsed on same             date   of delivery. The distance actually traveled by
me in serving such process was                   miles and my fees are as follows: To certify which witness my hand.

                                    For serving Citation          $

                                   For mileage                    $                                      of                        County,
                                   For Notary                     $                                      By                                                     Deputy

                                                                      (Must be veriﬁed     if served outside the State of Texas.)
Signed and sworn to by the said                                          before me this                       day of                         ,   20

to certify which witness my hand and seal        of ofﬁce.


                                                                                                         Notary Public                                         County
                           Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21                        Page 12 of 27 PageID 16



FORM N0. 353-3 - CITATION                                                                                                       ESERVE
THE STATE OF TEXAS
To:      FEDEX CUSTOM CRITICAL, LLC                                                                                           CITATION
         SERVING REGISTERED AGENT CT CORPORATION SYSTEM
         1999 BRYAN STREET, STE. 900
                                                                                                                              DC-21-10441
         DALLAS, TX 75201
GREETINGS:
You have been    sued. You may employ an attorney. If you or your attorney do not ﬁle a written
answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the
                                                                                                                              IBSA HASSAN
                                                                                                                                    vs.
expiration of twenty days after you were served this citation and petition, a default judgment may be taken              RONALD MILLER, et al
against you. In addition to ﬁling a written answer with the clerk, you may be required to make initial
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days
after you ﬁle your answer with the clerk. Find out more at TexasLawHelp.org. Your answer should be                           ISSUED THIS
addressed to the clerk of the 116th District Court at 600 Commerce Street, Ste. 101, Dallas, Texas 75202.              12th day of August, 2021

Said Plaintiff being   IBSA HASSAN
                                                                                                                             FELICIA PITRE
Filed in said Court 9th day of August, 2021 against                                                                       Clerk District Courts,
                                                                                                                          Dallas County, Texas
RONALD MILLER, JR., FEDEX CUSTOM CRITICAL, INC. AND EXAM TRANSPORT & CO
LLC
                                                                                                                     By; KARI MALONE, Deputy
For Suit, said suit being numbered DC-21-10441 the nature of which demand is as follows:
Suit on MOTOR VEHICLE ACCIDENT etc. as shown on said petition, a copy of which accompanies
                                                                                                                         Attorney for Plaintiff
this citation.   If this citation is not served, it shall be returned unexecuted.                                      VICTOR R RODRIGUEZ
                                                                                                                   WITHERITE LAW GROUP PLLC
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                      901 W VICKERY BLVD STE 900
Given under my hand and the Seal of said Court at ofﬁce this 12th day of August, 2021.                                 FORT WORTH TX 76104
                                                                                                                              817-263-4466
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas
                                                                                                    mum,
                                                                                                                   victor.r0driguez@witheritelaw.com
                                                                                           efwmxfi’a                   DALLAS- COUNTY
                                             (Kamao                                       ,s’é- t       not;
                            By
                                   KARI MALONE
                                                                             ,   Deputy   =8; I         i g: g           SERVICE FEES
                                                                                          35-.      s
                                                                                                          .23                HOT PAID
                                                                                           git/o          g“s§
                                                                                                 ’"Ilum
                                 Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21                                                Page 13 of 27 PageID 17



                                                                             OFFICER'S RETURN
Case No.   :   DC-21-10441

Court No.1 16th District Court

Style: IBSA HASSAN
vs.

RONALD MILLER,         et   a1


Came to hand on the                             day of                       ,   20             ,   at                 o'clock         .M. Executed at

within the County of                                         at                  o'clock                 .M. on the                   day of

20                     ,   by delivering to the within named



each in person, a true copy      of this Citation together with the accompanying copy of this pleading, having ﬁrst endorsed on same             date   of delivery. The distance actually traveled by
me in serving such process was                   miles and my fees are as follows: To certify which witness my hand.

                                    For serving Citation          $

                                   For mileage                    $                                      of                        County,
                                   For Notary                     $                                      By                                                     Deputy

                                                                      (Must be veriﬁed     if served outside the State of Texas.)
Signed and sworn to by the said                                          before me this                       day of                         ,   20

to certify which witness my hand and seal        of ofﬁce.


                                                                                                         Notary Public                                         County
                           Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21                        Page 14 of 27 PageID 18



FORM N0. 353-3 - CITATION                                                                                                       ESERVE
THE STATE OF TEXAS
To:      EXAM TRANSPORT & CO LLC                                                                                              CITATION
         SERVING REGISTERED AGENT ASIF ALIDINA
         533 GREENWOOD STREET
                                                                                                                              DC-21-1044l
         KINGSTON, TENNESSEE 37763
GREETINGS:
You have been    sued. You may employ an attorney. If you or your attorney do not ﬁle a written
answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the
                                                                                                                              IBSA HASSAN
                                                                                                                                    vs.
expiration of twenty days after you were served this citation and petition, a default judgment may be taken              RONALD MILLER, et al
against you. In addition to ﬁling a written answer with the clerk, you may be required to make initial
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days
after you ﬁle your answer with the clerk. Find out more at TexasLawHelp.org. Your answer should be                           ISSUED THIS
addressed to the clerk of the 116th District Court at 600 Commerce Street, Ste. 101, Dallas, Texas 75202.              12th day of August, 2021

Said Plaintiff being   IBSA HASSAN
                                                                                                                             FELICIA PITRE
Filed in said Court 9th day of August, 2021 against                                                                       Clerk District Courts,
                                                                                                                          Dallas County, Texas
RONALD MILLER, JR., FEDEX CUSTOM CRITICAL, INC. AND EXAM TRANSPORT & CO
LLC
                                                                                                                     By; KARI MALONE, Deputy
For Suit, said suit being numbered DC-21-10441 the nature of which demand is as follows:
Suit on MOTOR VEHICLE ACCIDENT etc. as shown on said petition, a copy of which accompanies
                                                                                                                         Attorney for Plaintiff
this citation.   If this citation is not served, it shall be returned unexecuted.                                      VICTOR R RODRIGUEZ
                                                                                                                   WITHERITE LAW GROUP PLLC
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                      901 W VICKERY BLVD STE 900
Given under my hand and the Seal of said Court at ofﬁce this 12th day of August, 2021.                                 FORT WORTH TX 76104
                                                                                                                              817-263-4466
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas
                                                                                                    mm,”
                                                                                                                   victor.r0driguez@witheritelaw.com
                                                                                           efwmxfi’a                   DALLAS- COUNTY
                            By               AWJW                            ,   Deputy   ,s’é- t
                                                                                          =8; I         not;
                                                                                                        i g: g           SERVICE FEES
                                   KARI MALONE
                                                                                          35-.      s
                                                                                                           .13               HOT PAID
                                                                                           git/o          g‘5‘§§
                                                                                                 ’"Ilum
                                 Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21                                                Page 15 of 27 PageID 19



                                                                             OFFICER'S RETURN
Case No.   :   DC-21-10441

Court No.1 16th District Court

Style: IBSA HASSAN
vs.

RONALD MILLER,         et   a1


Came to hand on the                             day of                       ,   20             ,   at                 o'clock         .M. Executed at

within the County of                                         at                  o'clock                 .M. on the                   day of

20                     ,   by delivering to the within named



each in person, a true copy      of this Citation together with the accompanying copy of this pleading, having ﬁrst endorsed on same             date   of delivery. The distance actually traveled by
me in serving such process was                   miles and my fees are as follows: To certify which witness my hand.

                                    For serving Citation          $

                                   For mileage                    $                                      of                        County,
                                   For Notary                     $                                      By                                                     Deputy

                                                                      (Must be veriﬁed     if served outside the State of Texas.)
Signed and sworn to by the said                                          before me this                       day of                         ,   20

to certify which witness my hand and seal        of ofﬁce.


                                                                                                         Notary Public                                         County
                                                                                                          FILED
                                                                                               8/18/2021 4:24 PM
                                                                                                 FELICIA PITRE
 Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21                  Page 16 of 27 PageID 20     DISTRICT CLERK
                                                                                             DALLAS CO., TEXAS
                                                                                              Gay Lane DEPUTY


 '                                 CAUSE NO. DC-21-10441
IBSA HASSAN;                                   §              IN   THE DISTRICT COURT OF
                                               §
         Plaintiff,                            §
                                               §
VS.                                            §                   DALLAS COUNTY, TEXAS
                                               §
RONALD MILLER, JR.; FEDEX                      §
CUSTOM CRITICAL, INC.; AND EXAM                §
TRANSPORT & CO., LLC;                          §
                                               §
         Defendants.                           §                   116T” JUDICIAL DISTRICT

                         PLAINTIFF'S FIRST AMENDED PETITION

            Plaintiff Ibsa Hassan files Plaintiff's First Amended Petition complaining of

      Defendants Ronald Miller, Jr., FedEx Custom Critical, Inc. (“FedEx”), and Exam

     Transport & Co., LLC (“Exam Transport”).

                              I.   DISCOVERY CONTROL PLAN

            Discovery is intended to be conducted under Level 3 pursuant to Rule 190

     of the TEXAs RULES 0F CIVIL PROCEDURE.

                         ll. RULE 47 PLEADING REQUIREMENTS

            As required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiff's

      counsel states that the damages sought are in an amount within the

      jurisdictional limits of this Court. As required by Rule 47(c), Texas Rules of Civil

      Procedure, Plaintiff's counsel states that Plaintiff seeks monetary relief of over

      $250,000.00, but not more than $1,000,000. The amount of monetary relief

      actually awarded, however, will ultimately be determined by a jury. Plaintiff also

      seeks pre-judgment and post-judgment interest at the highest legal rate.




      PLAINTIFF'S FIRST AMENDED PETITION — Page    1
Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21                Page 17 of 27 PageID 21



                                     Ill.   PARTIES

        Plaintiff lbsa Hassan is an individual resident of Richardson, Dallas

 County, Texas. His driver’s license number is *****893 and his social security

 number is ***-**-*061.

        Defendant Ronald Miller, Jr. is an individual resident of Ocklawaha,

 Marion County, Florida and may be served with process at 16175 Southeast 49th

 Street Road, Ocklawaha, Florida 32179.

        Defendant FedEx Custom Critical, Inc. is a foreign corporation doing

 business in the State of Texas, and may be served with process through its

 registered agent,   CT Corporation System, 1999 Bryan Street, Ste. 900, Dallas,
 Texas 75201. Defendant FedEx Custom Critical, lnc.’s principal office          in the

 State of Texas is located in Dallas County, Texas.

        Defendant Exam Transport & Co., LLC is a foreing corporation doing

 business in the State of Texas, and may be served with process through its

 registered agent, Gulati Law, P.L., 469 Montgomery Place, Altamonte Springs,

 Florida 32714.

                          IV. JURISDICTION AND VENUE

        The Court has jurisdiction over the controversy because the damages are

 within the jurisdictional limits of this Honorable Court.

        This Court has venue over the parties to this action since Defendant

 FedEx Custom Critical, lnc.’s principal office   in the   State of Texas is located in

 Dallas County, Texas. Venue therefore is proper in Dallas County, Texas

 pursuant to the TEXAS CIVIL PRACTICE & REMEDIES CODE §15.002. As well,




 PLAINTIFF'S FIRST AMENDED PETITION — Page 2
Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21              Page 18 of 27 PageID 22



 pursuant to TEXAS CIVIL PRACTICE & REMEDIES CODE §15.005, venue in Dallas

 County, Texas is also proper against the remaining Defendants as the motor

 vehicle crash involved herein arises out of the same occurence.

                                       V. FACTS

        This lawsuit arises out of a motor vehicle collision that occurred on or

 about Wednesday, June 16, 2021 at or near the intersection of SH-1 14 and IH-

 35 West, within the city limits of Northlake, Denton County, Texas. Plaintiff Ibsa

 Hassan was operating his vehicle westbound on SH-114 and was coming to a

 stop for a red light. Defendant Ronald Miller, Jr. was operating his 18-wheeler

 behind Plaintiff’s vehicle in the same lane and headed in the same direction.

 Defendant Ronald Miller, Jr. was in the course and scope of his employment with

 and operating under the Federal Motor Carrier authority of Defendant FedEx

 Custom Critical, Inc. Defendant Ronald Miller, Jr. failed to slow and/or stop,

 colliding hard with the back of Plaintiff’s vehicle. As a result of the collision,

 Plaintiff was injured and continues to suffer injuries and damages from this

 incident.

                               VI. CAUSES OF ACTION

 A.     NEGLIGENCE — DEFENDANT RONALD MILLER, JR.

        At the time of the motor vehicle collision, Defendant Ronald Miller, Jr. was

 operating his 18-wheeler negligently. Specifically, Defendant had a duty to

 exercise ordinary care and operate his 18-wheeler reasonably and prudently.

 Defendant breached that duty in one or more of the following respects:




 PLAINTIFF'S FIRST AMENDED PETITION — Page       3
Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21           Page 19 of 27 PageID 23



        1.    Defendant failed to keep such proper lookout and attention to the
              roadway as a person of ordinary prudence would have kept under
              the same or similar circumstances;

       2.     Defendant failed to keep an assured safe distance from Plaintiff's
              vehicle;

       3.     Defendant failed to timely apply the brakes of his 18-wheeler in
              order to avoid the collision in question;

       4.     Defendant failed to control his speed; and

       5.     Defendant failed to safely operate his tractor-trailer.

 B.    NEGLIGENT ENTRUSTMENT — DEFENDANTS FEDEX AND EXAM
       TRANSPORT

       As an additional cause of action, Plaintiff would show that at the time and

 on the occasion in question, Defendants FedEx and Exam Transport were the

 owner and insured of the vehicle driven by Defendant Ronald Miller, Jr.

 Defendants FedEx and Exam Transport entrusted the vehicle to Defendant

 Ronald Miller, Jr. Defendant Ronald Miller, Jr. was unlicensed, incompetent,

 and/or reckless and Defendants FedEx and Exam Transport knew or should

 have known that Defendant Ronald Miller, Jr. was unlicensed, incompetent,

 and/or reckless. Defendant Ronald Miller, Jr.'s negligence on the occasion in

 question proximately caused the collision.

 C.    RESPONDEAT SUPERIOR — DEFENDANTS FEDEX AND EXAM
       TRANSPORT

       Additionally, Plaintiff would show that at the time and on the occasion

 complained of, Defendant Ronald Miller, Jr. was in the course and scope of his

 employment with Defendants FedEx and Exam Transport thereby making




 PLAINTIFF'S FIRST AMENDED PETITION — Page 4
Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21                 Page 20 of 27 PageID 24



 Defendants FedEx and Exam Transport liable under the doctrine of Respondeat

 Superior.

 D.     NEGLIGENCE — DEFENDANTS FEDEX AND EXAM TRANSPORT

        Defendants FedEx and Exam Transport negligently hired and retained

 Defendant Ronald Miller, Jr. Moreover, Defendants FedEx and Exam Transport

 failed to properly qualify, train and/or supervise Defendant Ronald Miller, Jr. in

 order to prevent such collision.

                                     VII. DAMAGES

        As a proximate result of Defendants' negligence, Plaintiff suffered

 extensive injuries and damages. As a result of Plaintiff's injuries, Plaintiff suffered

 the following damages:

        a.     Medical expenses in the past and future;

        b.     Lost wages   in the   past and loss of earning capacity in the future;

        c.     Property damage and loss of use of Plaintiff's vehicle;

        d.     Physical impairment     in the   past and future;

        e.     Physical pain and suffering      in the   past and future; and

        f.     Mental anguish in the past and future.

               VIII. INTENT TO USE DEFENDANTS' DOCUMENTS

        Plaintiff hereby gives notice of intent to utilize items produced in discovery

 against the party producing same. The authenticity of such items is self-proven

 per TRCP 193.7.




 PLAINTIFF'S FIRST AMENDED PETITION — Page 5
Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21            Page 21 of 27 PageID 25



                                  IX.    JURY TRIAL
        Plaintiff demands a trial by jury and includes the appropriate jury fees.

                               X. U.S. LIFE TABLES

        Notice is hereby given to the Defendants that Plaintiff intends to use the

 U.S. Life Tables as prepared by the Department of Health and Human Services.

                                        XI. RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that
 Defendants be cited to appear and answer herein, and that upon ﬁnal hearing

 thereof, Plaintiff recover judgment against Defendants for:

        1.     Plaintiff's past medical expenses, which are reasonable and
               customary for the medical care received by Plaintiff;

               Plaintiff's future medical expenses;

              Plaintiff's lost wages in the past and loss of earning capacity in the
              future;

               Plaintiff's property damage and loss of use of Plaintiff's vehicle;

               Plaintiff's physical pain and suffering in the past and future in an
               amount to be determined by the jury;

               Plaintiff's mental anguish in the past and future in an amount to be
               determined by the jury;

               Plaintiff's physical impairment in the past and future in an amount to
               be determined by the jury;

               Interest on the judgment at the legal rate from the date ofjudgment;

               Pre-judgment interest on Plaintiff's damages as allowed by law;

        10.   All costs of court; and

        11.    Such other and further relief to which Plaintiff may be justly entitled.




 PLAINTIFF'S FIRST AMENDED PETITION — Page 6
Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21        Page 22 of 27 PageID 26



                                 Respectfully submitted,

                                 WITHERITE LAW GROUP, PLLC


                             BY: /s/ Victor Rodriguez
                                 VICTOR RODRIGUEZ
                                 State Bar No. 24063577
                                 victor.rodriquez@witheritelaw.com
                                 SHELLY GRECO
                                 State Bar No. 24008168
                                 Shel|v.qreco@witherite|aw.com
                                 901 W. Vickery Blvd., Suite 900
                                 Fort Worth, TX 76104
                                 817/263-4466
                                 817/263-4477 (fax)

                                 ATTORNEYS FOR PLAINTIFF




 PLAINTIFF'S FIRST AMENDED PETITION — Page   7
       Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21             Page 23 of 27 PageID 27
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Brenda Rodriguez on behalf of Victor Rodriguez
Bar No. 24063577
Brenda.Rodriguez@witheritelaw.com
Envelope ID: 56439335
Status as of 8/23/2021 2:57 PM CST

Case Contacts

Name               BarNumber   Email                               TimestampSubmitted     Status
Brenda Rodriguez               brenda.rodriguez@witheritelaw.com   8/18/2021 4:24:04 PM   SENT
Trece Phillips                 trece.phillips@witheritelaw.com     8/18/2021 4:24:04 PM   SENT
Victor Rodriguez               victor.rodriguez@witheritelaw.com   8/18/2021 4:24:04 PM   SENT
Vicki McDowell                 vicki.mcdowell@witheritelaw.com     8/18/2021 4:24:04 PM   SENT
Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21   Page 24 of 27 PageID 28
Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21   Page 25 of 27 PageID 29
Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21   Page 26 of 27 PageID 30
Case 3:21-cv-02130-E Document 1-1 Filed 09/07/21   Page 27 of 27 PageID 31
